            Case 3:20-cv-05504-SK Document 3 Filed 08/07/20 Page 1 of 3



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice to be filed)
 2 Lauren Abendshien (pro hac vice to be filed)

 3 GOLDMAN ISMAIL TOMASELLI
     BRENNAN & BAUM LLP
 4 200 South Wacker Dr., 22nd Floor
   Chicago, IL 60606
 5 Tel: (312) 681-6000
   Fax: (312) 881-5191
 6
   mpieja@goldmanismail.com
 7 alittmann@goldmanismail.com
   labendshien@goldmanismail.com
 8
   (Additional counsel listed in signature block)
 9
   Attorneys for Plaintiff Apple Inc.
10
                                  UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13 APPLE INC.,                                                 Case No. 5:20-cv-05504

14                   Plaintiff,                                PLAINTIFF APPLE INC.’S
                                                               CERTIFICATION OF INTERESTED
15          v.                                                 ENTITIES OR PERSONS (CIVIL
                                                               LOCAL RULE 3-15)
16 KOSS CORPORATION,

17                   Defendant.

18
            Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the named
19
     parties, there is no such interest to report. Apple states that it has no parent corporation and that no
20
     publicly held corporation owns 10% or more of its stock.
21

22
     DATED: August 7, 2020                           Respectfully submitted,
23

24                                                    /s/ Michael T. Pieja
                                                     Michael T. Pieja (CA Bar No. 250351)
25                                                   Alan E. Littmann (pro hac vice to be filed)
                                                     Lauren Abendshien (pro hac vice to be filed)
26                                                   GOLDMAN ISMAIL TOMASELLI
                                                      BRENNAN & BAUM LLP
27
                                                     200 South Wacker Dr., 22nd Floor
28                                                   Chicago, IL 60606
                                                     Tel: (312) 681-6000
      APPLE’S CERTIFICATION OF INTERESTED ENTITIES       1                               CASE NO. 5:20-cv-05504
      OR PERSONS (CIVIL LOCAL RULE 3-15)
           Case 3:20-cv-05504-SK Document 3 Filed 08/07/20 Page 2 of 3



 1                                                  Fax: (312) 881-5191
                                                    mpieja@goldmanismail.com
 2                                                  alittmann@goldmanismail.com
 3                                                  labendshien@goldmanismail.com

 4                                                  Kenneth Baum (CA Bar No. 250719)
                                                    GOLDMAN ISMAIL TOMASELLI
 5                                                   BRENNAN & BAUM LLP
                                                    429 Santa Monica Boulevard, Suite 710
 6                                                  Santa Monica, CA 90401
                                                    Tel: (310) 576-6900
 7                                                  Fax: (310) 382-9974
                                                    kbaum@goldmanismail.com
 8
                                                    Attorneys for Plaintiff Apple Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S CERTIFICATION OF INTERESTED ENTITIES       2                                CASE NO. 5:20-cv-05504
     OR PERSONS (CIVIL LOCAL RULE 3-15)
           Case 3:20-cv-05504-SK Document 3 Filed 08/07/20 Page 3 of 3



 1                                           PROOF OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of PLAINTIFF APPLE INC.’S
 3 CERTIFICATION OF INTERESTED ENTITIES OR PERSONS (CIVIL LOCAL RULE 3-

 4 15) has been served on August 7, 2020, to all counsel of record who are deemed to have consented

 5 to electronic service.

 6

 7
                                                        /s/ Michael T. Pieja
 8
                                                        Michael T. Pieja (CA Bar No. 250351)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S CERTIFICATION OF INTERESTED ENTITIES   3                             CASE NO. 5:20-cv-05504
     OR PERSONS (CIVIL LOCAL RULE 3-15)
